DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to application filed on November 7, 2019.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 12/10/2019 and 4/26/2021 have been considered by the examiner.

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
5.	The drawings were received on November 7, 2019.  These drawings are accepted.

Claim Rejections - 35 USC § 102
6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


7.	Claims 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Engel et al (US 2015/0146455).
	Regarding claim 3, Engel et al discloses a system (i.e. circuit of Figure 1) comprising:
 	a DC/DC converter (Fig. 1, three-phase DC-DC converter G3) comprising a neutral-point-clamped (“NPC”) converter (Fig. 1, circuit of capacitors 10 and bridges 11-13) (See paragraph [0043]) on a primary and a converter (Fig. 1, circuit of bridges 21-23) on a secondary of a high frequency transformer (Fig. 1, multiphase transformer 3); and 
 	a processing device (i.e. control unit controlling the switches of Figure 1) (See paragraph [0043]) for controlling the system (i.e. circuit of Figure 1).
 	Regarding claim 4, Engel et al further discloses wherein the NPC converter (Fig. 1, circuit of capacitors 10 and bridges 11-13) comprises an auxiliary capacitor (Fig. 1, capacitors 10) connected in parallel to at least one of two diodes (Fig. 1, diode of switches of bridges 11-13) of the NPC converter (Fig. 1, circuit of capacitors 10 and bridges 11-13) to improve a power efficiency of the NPC converter (Fig. 1, circuit of capacitors 10 and bridges 11-13) by reducing a turn-on voltage of one or more inner semiconductor switches of the NPC converter (Fig. 1, circuit of capacitors 10 and bridges 11-13).

	Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gruca et al (EP 2808879A1).
Regarding claim 9, Guca et al discloses a high-isolation, low-coupling-capacitance pulse transformer, usable for making up a high-isolation power supply, the transformer comprising: 
 	a magnetic core (Fig. 1, magnetic core ring 1); 
 	input (Fig. 1, primary windings 2) and output (Fig. 1, secondary windings 4) terminal bobbins (See paragraph [0003]) defining an inner area in which the magnetic core (Fig. 1, magnetic core ring 1) is positioned and including one or more air gaps between the magnetic core (Fig. 1, magnetic core ring 1) and the input (Fig. 1, primary windings 2) and output terminal (Fig. 1, secondary windings 4) bobbins for reducing a coupling capacitance between input (Fig. 1, primary windings 2) and output (Fig. 1, secondary windings 4) terminals; and 
 	conductive wiring wound on at least one of the input and output terminal bobbins (See paragraph [0003]).

Allowable Subject Matter
8.	Claims 1-2 and 5-8 are allowed.

9.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art fails to disclose or suggest the emboldened and italicized features below:
A system comprising: 
 	one or more power electronic converters connected to a power grid; 
 	a rectifier; 
 	a power factor correction ("PFC") converter comprising one or more three-level boost ("TLB") power electronic converters comprising one or more input terminals and output terminals; 
 	one or more DC/DC converters comprising a plurality of input terminals, wherein the input terminals of the TLB converters are connected in series and the output terminals of the TLB converters are connected to the input terminals of the DC/DC converter; 
 	an input interface for measuring a rectifier input current, grid voltage, and TLB converter output voltage; and 
 	a processing device for: 
 	 	controlling the rectifier input current to be in phase with the grid voltage by applying one or more control signals to each of a plurality of active semiconductor switches inside each TLB converter.
 
Regarding claim 2, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A method for avoiding determining an operation region of a converter, the method comprising: 
 	receiving an input power signal comprising an input current signal; 
 	sampling a rectifier input current at a midpoint of an input current ripple;
 	determining a future state and a duration of the future state in a next switching cycle for each of a plurality of three-level boost ("TLB") switches by determining a value of a switch duty cycle, wherein the value of the switch duty cycle is determined based on the equation:
    PNG
    media_image1.png
    34
    211
    media_image1.png
    Greyscale
; and 
 	using leading-triangle pulse width modulation to output one or more control signals by comparing the value of the switch duty cycle to an instantaneous value of a triangular periodic signal.

Regarding claims 5-7, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A system of power electronic converters comprising: 
 	a rectifier; 
 	a DC/DC converter comprising an active neutral point clamped ("ANPC") converter circuit on a primary and a converter on a secondary of a high-frequency transformer; 
 	an input interface for receiving an input current, input voltage, and output voltage signal; and 
 	a processing device for controlling the system.

Regarding claim 8, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A protection system for electrically coupling a power electronic converter to a medium-voltage electrical grid, the system comprising:  WO 2018/208991PCT/US2018/031903 34 
 	a plurality of power electronic circuit breaker modules connected in series with a protectable power electronic converter; 
 	a power electronic circuit breaker module connected in parallel to the protectable power electronic converter; and 
 	a high-voltage relay to disconnect the protectable power electronic converter from the medium-voltage electrical grid in response to detecting an overcurrent or an overvoltage at one or more input terminals of the protectable power electronic converter by opening series-connected breaker modules, closing parallel-connected breaker modules, and opening the high-voltage relay to isolate the protectable power electronic converter from the medium-voltage electrical grid.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu et al (CN 106533152A) deals with a device and method for improving PF of a boost three-level converter, Zhang et al (US 2016/0118877) deals with a current source converter differential protection method and relay protection device, Khaligh et al (US 2016/0016479) deals with an integrated dual-output grid-to-voltage (G2V) and vehicle-to-grid (V2G) onboard charger for plug-in electric vehicles, Stanley (US 2005/0017699) deals with a series interleaved boost converter power factor correcting power supply, Pahlevaninezhad et al (US 9,257,864) deals with an input power controller for AC/DC battery charging, Lai et al (US 7,518,886) deals with a multiphase soft switched DC/DC converter and active control technique for fuel cell ripple current elimination, Tan et al (US 2008/0112200) deals with a three-level AC generating circuit and control method thereof, and Lyons et al (US 6,058,031) deals with five level high power motor drive converter and control system.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838